                  UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF WEST VIRGINIA
                         AT CHARLESTON



UNITED STATES OF AMERICA

v.                            CRIMINAL ACTION NO. 2:08-00229

ERIC BENJAMIN BOLTON




        SUPERVISED RELEASE REVOCATION AND JUDGMENT ORDER
                  MEMORANDUM OPINION AND ORDER


         On November 18, 2019, the United States of America

appeared by Joshua C. Hanks, Assistant United States Attorney,

and the defendant, Eric Benjamin Bolton, appeared in person and

by his counsel, David O. Schles, for a hearing on the petition

seeking revocation of supervised release and amendment thereto

submitted by United States Probation Officer Patrick M. Fidler.

The defendant commenced a forty-eight (48) month term of

supervised release in this action on May 10, 2017, as more fully

set forth in the Supervised Release Revocation and Judgment

Order entered by the court on January 16, 2015.


         The court heard the admissions of the defendant and

the representations and argument of counsel.
            For reasons noted on the record of this proceeding,

which are ORDERED incorporated herein by reference, the court

found by a preponderance of the evidence that the defendant has

violated the conditions of supervised release in the following

respects:   (1) the defendant used and possessed a controlled

substance as evidenced by a positive urine sample submitted by

him on May 17, 2017, for marijuana, and admitted to the

probation officer that he smoked one “joint” on May 10, 2017;

(2) on September 11, 2017, by letter to the address of record

for the defendant, the probation officer directed him to report

to the probation office on September 18, 2017, which he failed

to do, and on September 19, 2017, the probation officer left a

card on the defendant’s front door directing him to report to

the probation office on September 25, 2017, at which time he

again failed to appear; (3) the defendant failed to notify the

probation officer of a change in his employment in that on

August 8, 2017, the probation officer attempted to visit the

defendant at a local men’s shelter where he was reported to be

working and was informed that the defendant was terminated

approximately one month prior due to failing to show for work;

(4) the defendant failed to notify the probation officer of a

change in his residence in that on August 15, 2017, the


                                  2
defendant left a voicemail for the probation officer advising

that he was staying in Amandaville (in Kanawha County) but did

not leave an address and the probation officer attempted to call

the defendant on multiple occasions and made multiple attempts

to locate him with no success, it being further noted that on

February 5, 2018, the defendant was found to have leased an

apartment located in Scott Depot, Putnam County, West Virginia;

(5) on May 18, 2019, the defendant was arrested by the

Eastchester, New York, Police Department and on July 10, 2019,

pled guilty to one count of the misdemeanor offense of

possession of a forged instrument in the Eastchester Town Court

and was sentenced to 6 months of imprisonment; and (6) the

defendant did not have permission from the court or the

probation officer to be in New York state or in any place

outside the Southern District of West Virginia; all as set forth

in the petition on supervised release and the amendment thereto

and by the court’s findings on the record of the hearing.


         And the court finding, as more fully set forth on the

record of the hearing, that the violations warrant revocation of

supervised release and, further, that it would unduly depreciate

the seriousness of the violations if supervised release were not

revoked, it is ORDERED that the supervised release previously


                                3
imposed upon the defendant in this action be, and it hereby is,

revoked.


           And the court having complied with the requirements of

Rule 32(a)(1)(B) and (C) of the Federal Rules of Criminal

Procedure, and finding, after considering the factors set forth

in 18 U.S.C. § 3583(e), that the defendant has engaged in

multiple breaches of trust as stated above and, after less than

three months, has absconded from supervision for a period of

nearly two years, warranting a sentence of imprisonment well

above the guideline range of 8 to 14 months and should be

confined to the extent set forth below, it is accordingly

ORDERED that the defendant be, and he hereby is, committed to

the custody of the United States Bureau of Prisons for

imprisonment for a period of   TWENTY FOUR (24) MONTHS, to be

followed by a one (1) year term of supervised release upon the

same terms and standard conditions as heretofore.


           The defendant was remanded to the custody of the

United States Marshal.




                                 4
         The Clerk is directed to forward copies of this

written opinion and order to the defendant, all counsel of

record, the United States Probation Department, and the United

States Marshal.



                         DATED:       November 20, 2019




                                  5
